Citation Nr: 0631988	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder of the 
upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1977 to 
February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran's service medical records reflect 
that he complained of and was treated for bilateral foot 
rash.  As a result, the veteran was service-connected for his 
bilateral foot rash.  In April 2003, about two months after 
discharge, a private physician/dermatologist examined the 
veteran's right arm and diagnosed him with impetiginized 
eczematous or contact dermatitis, but did not provide a nexus 
opinion as to whether the veteran's skin disorder was related 
to service.  The Board notes that, although, the veteran 
underwent a VA general medical examination in May 2003, the 
VA examiner failed to examine the veteran for any skin 
disorders of his upper extremities.  Further, it is unclear 
as to whether the examiner had the opportunity to review the 
veteran's service medical records.  The Board notes that, if 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  On remand, the 
veteran should be scheduled for an examination to ascertain 
the nature and extent of any skin disorder found.  The 
examiner should be provided with the veteran's claims file 
and asked to indicate whether the veteran suffers from any 
skin disorder and, if so, whether it was incurred during 
active service or due to his service-connected bilateral foot 
rash.  The Board reminds the veteran that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination by a dermatologist to 
ascertain the nature, extent, and 
etiology of any skin disorder found, to 
include eczema and dermatitis.  The 
claims file must be made available to, 
and be reviewed by, the dermatologist in 
connection with the examination, and the 
report should so indicate.  The 
dermatologist should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his claimed disorder and reviewing the 
claims file, the dermatologist should 
offer an opinion as to whether any skin 
disorder found is at least as likely as 
not (50 percent or more probability) (1) 
began during, or was aggravated, as the 
result of some incident of active 
service, to include the veteran's 
service-connected bilateral foot rash, or 
(2) whether there was continuity of 
symptoms after discharge to support the 
claim.  If the etiology of the diagnosed 
disorder is attributed to multiple 
factors/events, the dermatologist should 
specify which symptom/diagnosis is 
related to which factors/events.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the dermatologist should 
state the reasons why.

2.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection on 
a direct and secondary basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



